      Case 7:19-cr-00666-KMK Document 65 Filed 11/11/19 Page 1 of 4
                                                                      ,. -11   ?\ •";' { l        .   iq
                                                                          ",j.    ,.     '    j       t    J,

                                                                                             :_. ~ L            . ,,
                               RICHARD               B.    LIND                                                 •
                                      ATTORNEY AT LAW

                                  575 LEXINGTON AVENUE

                                              4TH FLOOR

                                   NEW YORK, N,Y. 10022


                                  TELEPHONE (ZIZ) BBB- 77ZS

                                   E-MAIL :   rfindolindl~ r.com
                                WEBSITE:   www.richordlindl~r.com




                                                             November 11, 2019

ViaECF

Hon. Kenneth M. Karas
United States District Judge
U.S. Courthouse
300 Quarropas Street
White Plains, NY 10601

               Re:    United States v. Randy Sargeant, et al.
                      19 Cr. 666 (KMK)

Dear Judge Karas:

        In September 2019, I was appointed the CJA attorney for Crystal Martinez, a
defendant in the above-referenced matter. I write requesting permission to expend CJA~
funds to hire an associate, Joshua J. Horowitz, Esq., to assist me in reviewing discovery
preparing and organizing materials in this case, as well as assisting me in the event this
matter goes to trial.

        As can be seen in his attached resume, Mr. Horowitz has an outstanding
background, particularly with respect to coordinating discovery; and vast experience in
federal criminal trials. As is also plain, he has been approved by a variety of District
Judges to assist attorneys in numerous criminal trials in this District as well as outside
this District. Indeed, in the last year, Judge Paul G. Gardephe approved Mr. Horowitz as
CJA counsel to assist me in preparation for trial in United States v. Hiram Collazo, 17 Cr.
251 (PGG), which resulted in a guilty plea; and also in United States v. David Cherry, 16
Cr. 281 (PGG), which was slated for trial in early 2019, but our client pied guilty in
November 2018; we now are engaged in a Fatica hearing, which resumes later this
month. In both matters, Mr. Horowitz has done an exceptional job. In late October 2018,
Judge Andrew L. Carter, Jr. appointed Mr. Horowitz to assist me in United States v.
Benjamin Lucre, 18 Cr. 420 (ALC); and Judge Richard J. Sullivan appointed Mr.
Horowitz to aid me in United States v. Ramal Curtis, 18 Cr. 373 (RJS).
               Case 7:19-cr-00666-KMK Document 65 Filed 11/11/19 Page 2 of 4
RICHARD   B.   LIND                                                                              2


              I respectfully request this Court to assign and approve Mr. Horowitz to work on
      this case as my associate at $90 per hour. Using Mr. Horowitz to do this work and assist
      me in advance of trial will be more cost-effective, since Mr. Horowitz will bill at an
      hourly rate of $90, whereas I will be billing at an hourly rate of $148.

               Thank you for the Court's consideration of this application.
                                                                                                     -

      Enclosure
             Case 7:19-cr-00666-KMK Document 65 Filed 11/11/19 Page 3 of 4


JOSHUA                J.     HOROWITZ, ESQ.
joshua.horowitz@techlawny.com                    350 Fifth Ave, Suite 7610 • New York, NY 10118 (212) 203-9011

SUMMARY

       Highly specialized law practice focused on technologically complex computer and Internet
       fraud cases. Recognized expert in cyber forensics in state and federal courts throughout the
       United States. Representations include clients charged with complex Internet bank fraud, wire
       fraud, conspiracy to commit money laundering and computer hacking crimes.

PROFESSIONAL EXPERIENCE
       Horowitz Tech Law P.C. (New York, NY)
       •   United States v. Calovski1, 12 Cr. 487 (KMW), SDNY
               o Extradition Matter involving complex Computer Fraud (18 U.S.C. § 1030) allegations charging
                     Latvian national with participating in a major international bank fraud/hacking conspiracy;
               o Duties included review of 8+ Terabytes of discovery data consisting of multiple forensic images
                     of computers and computer servers located around the globe, crafting legal argument involving
                     complex technical issues, drafting discovery demands based on review of technical discovery,
                     and drafting technical portion of sentencing memorandum.
       •   United Statu v. Yucel, Docket No. 13 Cr. 834 (KPC), SDNY.
               o Representation in International computer fraud case involving the Blackshades malware which
                     infected over 500,000 computers worldwide.
       •   United Statu v. Ulbricht, (Silk Road), 14 Cr. 68 (KBF), SDNY
               o Charges included allegations of conspiracy to commit money laundering with Bitcoin, continuing
                     criminal enterprise and narcotics trafficking carried out via the Dark Web.
               o Submitted expert declaration in opposition to technical assertions made by the FBI regarding
                     their investigation of computer servers located in Iceland;
               o Reviewed over 6 Terabytes of discovery data including forensic images of computer servers
                     seized from around the world, a laptop computer, and other data;
       •   United States v. Brandon Jonu, 16 Cr. 553 (AJN), Southern District of New York
               o Complex fraud matter in the Southern District of New York on federal charges including wire
                     fraud and conspiracy to commit wire fraud.
       •   People ofthe State ofNew York v. Nicole Addimando, Docket No. 00074-2018 (March 2019)
               o Qualified as expert in cyber-forensics during murder trial and provided expert testimony relating
                     to unicode character encoding of emoticons, mobile forensic extractions and other subject
                     matters.
       •   Barton Per/binder v. Foa & Son Corp., et al, NY County Supreme Court Index No:161006/2015 (Kotler,])
                o Expert affidavit submitted in connection with plaintifrs motion to compel computer forensic
                     examination cited by court in decision granting motion (December 17, 2018).
       •   United States v. Amer AI-Hagg,ag,: 17-Cr-387(CRB), Northern District of California
                o CJA Appointment as computer forensics expert in matter involving charges under 18 USC §
                     2339B(a)(l) (attempted material support to terrorism) and other charges.
       •   United Statei v. Ankur Roy, 17-Cv-5217, Hon. Gary Feinerman, Northern District of Illinois (April 2018)
                o Qualified as expert in computer forensics and provided testimony on forensic analysis of .docx
                     file containers in bench proceeding.
       •   United S ta/e1 v. Noor Sa/man, 17-Cr.-018 (PGB), Pulse Nightclub Shooting Case, Middle District of Florida
           (March 2018)
                o Qualified as expert in cybersecurity and forensics and provided testimony based on extensive
                     review of multiple computer and cell phone forensic images, server logs and other data,
                     ultimately excluding the possibility that the defendant had been shown a picture of the Pulse
                   Niihrdub W@bdt@ dlly~ b@fore it WOR nEml!~l!d.
              Case 7:19-cr-00666-KMK Document 65 Filed 11/11/19 Page 4 of 4

JOSHUA J. HOROWITZ, ESQ.
joshua.horowitz@techlawny.com                    350 Fifth Ave, Suite 7610 • New York, NY 10118 (212) 203-9011

SPEAKING AND PUBLICATIONS
        CLE, National Business Institute, How To Use Experts In Obtaining andAdmilling/ Supprwing Evir.knce,
        •
        (Upcoming March 2019).
     • CLE, National Business Institute, How to Get Yo11r Social Media, E-mail and Text Evir.knce Admitted
        and Keep Theirs Out, June 2017.
     • CLE, Nassau County Criminal Courts Bar Association, Practice Points: Tackling the Technology Issues
        in State and Federal Criminal Cases, Feb. 2017.
     • CLE Panelist, National Association of Criminal Defense Lawyers (NACOL), West Coast White
        Collar Conference - San Diego, <;yben:rime Panel, June 2016.
     • CLE, New York State Association of Criminal Defense Lawyers (NYSACDL) Defending
        Technological!J Complex Cases, October 2015.
     • CLE, New York County Lawyers Association, The Ins and Outs oj<;yben:rime, Panel Speaker, October
        2015.
     • Author, Defending the 21 11 Century Case: You Don't Know what You Don't Know, NACOL, The
        Champion, August 2015 issue.
     • CLE, New York County Lawyers Association: General Overview to Defending <;yben:rime Matters, July
        2015.
     • CLE, New York Criminal Bar Association: How to Dissect a Hard Drive Full of Discovery in a Criminal
        Case, 2014.
     • CLE, Pike County Bar Association: Technology Issues far General-Practice LaU!JerI, 2014.
     • PyData Software Developer Conference: Legal Imm in Open-source Software Development, 2013.
     • Co-author, Cnine Lab Sdence --A L,ok Behind the Curtain, Atticus Volume 24 Number 2, Summer
        2012.
OTHER RELEVANT EXPERTISE
        •   Technical Skills: Extensive familiarity with a wide variety of GNU /Linux operating systems,
        encryption technologies, network penetration testing tools, database software, PHP, python, and
        other programming languages; Kali Linux and other forensic tool linux distributions.
      • Received training at the Software Freedom Law Center, an organization providing pro bono legal
        counsel to Free and Open Source Software (FOSS) developers.
      • Languages: Hungarian (fluent), Spanish (highly proficient), Portuguese (highly proficient), Hebrew
        (working proficiency), Mandarin (conversational).
      • Completed intensive 2 week trial advocacy training course at the National Criminal Defense
        College (NCDC) in 2016.
BAR ADMISSIONS
     • NewYork
     • New Jersey
     • United States District Court for the Southern and Eastern Districts of New York
     • United States District Court for the District of New Jersey
     • United States Court of Appeals for the Second Circuit
PROFESSIONAL AFFILIATIONS
     • National Association of Criminal Defense Lawyers (NACOL)
EDUCATION
        •   Ohio Northern University, J.D
        •   University of Rochester, B.A.
